DETAILED ACTION
	
Claims included in the prosecution are 1-19. 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi (US 2011/0002982) or Mayer (8,022,279) (both are of record).
Tardi discloses lyophilized gel-phase liposomal composition exhibiting a transition temperature of 38 to 450 and loaded with irinotecan and FUDR. The liposomes contain a cryoprotectant in the external medium. The liposomes contain DSPC, DSPG and cholesterol in claimed amounts. According to Tardi in Example 5, after extrusion the liposomal external medium is changed to 300 mM sucrose and according to Tardi, the results demonstrate that stabilizing lipids such as phosphatidylglycerol are useful to protect liposomes against the detrimental effects of freezing without requiring the presence of cryoprotectants. Further according to Tardi as stated in paragraph 0018, liposomes of his invention contain substantially no 
Mayer similarly teaches the liposomal compositions containing two therapeutic drugs. The liposomes are made using DSPC, DSPG and cholesterol in 7:2:1 mol ratio. The examples of Mayer indicate that there is no cryopreservative and the compositions can be lyophilized (Abstract, col. 14, lines 28-30 and examples).
It would have been obvious to one of ordinary skill in the art to prepare lyophilized liposomal compositions with internal cryoprotectant concentration of less than 50 mM since both Tardi and Mayer teach that lyophilized liposomal compositions with no internal cryoprotectant can be prepared for administration.
3.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2006/0110441) of record by itself or in combination with Louie (8,092,828) also of record.
Wong teaches lyophilized liposomal compositions containing therapeutic agents and a cryoprotectant. The phospholipids used for making the liposomes can vary in their transition temperatures and include phosphatidylinositol. The therapeutic agents taught include doxorubicin, paclitaxel, camptothecin, fluorouracil and others (Abstract, 0011—0020, 0024, 0030, Tables 1 and 2, 0040, 0052, 0066 Examples and claims). According to Wong, the cryoprotectant can be present only in the external medium and not inside (0070) and can be added to the external medium to achieve a desired molar ratio of the cryoprotectant to lipid. It would have been obvious to one of ordinary skill in the art to 
Louie teaches liposomal formulations containing co-encapsulated cytarabine and daunorubicin. The liposomes are made using DSPC, DSPG and cholesterol. According to Louie the liposomal formulations can be lyophilized for storage and resuspended prior to administration (Example 2).
It would have been obvious to one of ordinary skill in the art to encapsulate two anti-cancer agents in the liposomes of Wong with a reasonable expectation of success since such a co-encapsulation of two active agents within the liposomes is known in the art as evident from Louie. Alternately to use a cryoprotectant only outside in the lyophilized liposomes of Louie would have been obvious to one of ordinary skill in the art since Wong teaches that the cryoprotectant can be included only outside the liposomes.

4.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2006/0110441) by itself or in combination with Tardi (BBA, 2007) or Mayer (8,022,279).
Wong as discussed above, teaches lyophilized liposomal compositions containing therapeutic agents and a cryoprotectant. The phospholipids used for making 
Tardi teaches co-encapsulation of irinotecan and floxuridine in liposomes. The liposomes are made of DSPC, DSPG and cholesterol in 7:2:1 ratio (Abstract and Materials and Methods).
Mayer teaches the liposomal compositions containing two therapeutic drugs. The liposomes are made using DSPC, DSPG and cholesterol in 7:2:1 mol ratio. The examples of Mayer indicate that there is no cryopreservative and the compositions can be lyophilized (Abstract, col. 14, lines 28-30 and examples).
It would have been obvious to one of ordinary skill in the art to encapsulate two anti-cancer agents in the liposomes of Wong with a reasonable expectation of success since such a co-encapsulation of two active agents within the liposomes is known in the art as evident from Tardi. Alternately to use a cryoprotectant only outside in the .
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 028,912. Although the claims at issue are not identical, they are not patentably distinct from each other because.
the claims in Instant application are drawn to a method of administration of the same lyophilized gel-phase liposomal composition comprising no more than 20 mol % cholesterol and at least 1 mol % of phosphatidylglycerol or phosphatidylinositol or both and at least two therapeutic and/or diagnostic agents  and one of the agents is amphipathic or hydrophilic and also containing less than 50 mM internal cryoprotectant and the patented claims are directed to  same liposomal composition, except that the patented claims recite specific ratio of DSPG and cholesterol and define the therapeutic agents daunorubicin and cytarabine; instant claims are generic with respect to the therapeutic agents and the phospholipids and the patented claims. The patented claims are anticipated in the generic language of instant claims. The composition in patented 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-17 of U.S. Patent No. 10,166,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 is drawn to the same lyophilized gel-phase liposomal composition containing at least two therapeutic and/or diagnostic agents reciting specific liposome forming phospholipids and cholesterol and the dependent claims reciting instantly claimed DSPC. Instant claims drawn to a method of administration of the same patented composition.  The composition in patented claims are for administration and therefore, instant method claims are deemed obvious over the patented composition claims. The claims in said patent and instant claims are obvious variants.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-15 of U.S. Patent No. 10,835,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said patent and instant claims are drawn to a method of administering the same lyophilized liposomal composition; the patented claims recite ‘substantially no .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612